Citation Nr: 1121960	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for kidney disorder.

2.  Entitlement to service connection for histoplasmosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from September 1952 to August 1956.  He served in the Navy Reserve from January 1964 to October 1979.  The DD 215 from the last reserve period shows that the Veteran had an additional 11 years of active duty.  The claims file supports at least one additional period of active duty, and the Veteran has indicated additional periods of active duty.  

This matter is before the Board of Veterans' Appeals (Board) from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss, a kidney disorder, osteopenia, asbestosis, and histoplasmosis.  In correspondence dated March 2008, the Veteran requested "reconsideration" of the February 2008 rating decision.  He indicated that he wished to withdraw the claims for asbestosis and osteopenia.  The RO construed the March 2008 correspondence as a request to reopen the claims for service connection.  The Board disagrees, and finds that the March 2008 correspondence is a timely notice of disagreement with the February 2008 rating decision.  

In May 2008, the RO denied service connection for bilateral hearing loss, a kidney disorder, histoplasmosis, osteopenia, and asbestosis.  The Veteran has not filed a notice of disagreement with respect to the osteopenia and asbestosis issues and, therefore, these issues are not in appellate status.

In a December 2009 rating decision, the RO granted service connection for bilateral hearing loss, awarding a noncompensable evaluation.  Thus, the bilateral hearing loss claim is not in appellate status.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Based on the Veteran's April 2011 testimony, which includes several assertions that the claimed disorders were incurred during service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his Reserve service with periods of ACDUTRA and/or INACDUTRA, as opposed to regular active duty service.  

The claims file does not include the Veteran's personnel records, and it appears that the RO did not attempt to verify any periods of ACDUTRA or INACDUTRA.

Moreover, service treatment records from September 1952 to August 1979 show that the Veteran's kidney disorder and histoplasmosis had their onset during that time period.  Based on the foregoing, the Veteran should be provided with an adequate notice letter and an opportunity to provide evidence showing that a disease or injury of the kidneys or lungs was incurred during a period of ACDUTRA, or that a kidney or lung injury was incurred during a period of INACDUTRA.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on Reserve Service with periods of ACDUTRA and/or INACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on regular active duty service.

2. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories in order to verify the Veteran's periods of active duty.

3. Obtain verification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Navy Reserve.

4. Following completion of any additional development deemed appropriate, readjudicate the claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



